This is an action of assumpsit to recover the value of two carloads of potatoes claimed to have been sold by the plaintiff to the defendant. The only issue in the case was one of fact. The plaintiff claimed he sold the potatoes to the defendant, the defendant claimed the plaintiff sold them to one Ward. The testimony was conflicting, and different parts of it strongly corroborated each of the parties. The jury, who saw and heard the parties, by their verdict found the plaintiff’s contention was true. They were better qualified to judge *564of the truthfulness of the witnesses than this court, and a careful reading of the testimony fails to -satisfy us that there was not sufficient evidence if the jury believed it, to justify the verdict. Cameron v. Street Railway,' 103 Maine, 482. Motion overruled.
Peter C. Keegan, for plaintiff. L. V. Thibodeau, A. S. Crawford, Jr., for defendant.